 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BENJAMIN T. CARIDAD,                               No. 2:14-cv-1847 KJM AC P
12                        Petitioner,
13             v.                                        ORDER
14    HARRY OREOL,
15                        Respondent.
16

17           A status conference was held in this matter on April 24, 2019. Marylou Hillberg appeared

18   on behalf of petitioner; David Eldridge appeared on behalf of respondent. For the reasons stated

19   on the record, IT IS HEREBY ORDERED that:

20           1. Petitioner’s motion to stay, ECF No. 148, is denied as unnecessary;

21           2. On or before July 1, 2019, petitioner shall file either: (a) a stipulation or motion

22   requesting voluntary dismissal of this case, or (b) a status report; and

23           3. The Clerk of Court is directed to remove nonparty Kenneth Rosenfeld from the service

24   list in this case.

25           IT IS SO ORDERED.

26   DATED: April 24, 2019

27

28
